COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 EDUARDO SALAS RAEL,                                          No. 08-15-00063-CR
                                               §
                            Appellant,                          Appeal from the
                                               §
 v.                                                       Criminal District Court No. 3
                                               §
 THE STATE OF TEXAS,                                        of Tarrant County, Texas
                                               §
                            State.                              (TC# 1361158D)
                                               §

                                           §
                                         ORDER

        The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                            '
until September 18, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                             '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jack V. Strickland, the Appellant’s Attorney, prepare

the Appellant’s brief and forward the same to this Court on or before September 18, 2015.

       IT IS SO ORDERED this 18th day of August, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.